Citation Nr: 0102474	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-21 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a disability of the 
right median nerve manifested by numbness of the right hand, 
claimed as carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from February 1988 to 
September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO), which denied a claim of entitlement to 
service connection for numbness of the right hand.

A Travel Board Hearing was held on September 11, 2000, in 
Atlanta, Georgia, before the undersigned, who is a Member of 
the Board and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b).  A transcript of 
the hearing is of record.


REMAND

The veteran contends that she is entitled to be service-
connected for a disability of the right median nerve that is 
manifested by numbness of the right hand and she claims has 
been diagnosed as carpal tunnel syndrome.  After a review of 
the evidentiary record, the Board is of the opinion that 
additional development is necessary.  In particular, it is 
noted that the veteran needs to be re-examined, in order to 
obtain (1) clarification of the diagnosis that is warranted 
in this particular case, and (2) an opinion as to the 
etiology of the diagnosed condition.

The record shows that, on VA medical examination in February 
1999, the veteran was diagnosed with having numbness in the 
right hand, with a positive Tinel's sign but normal X-Rays.  
It was then recommended that she be scheduled for an EMG 
nerve conduction study "to rule out carpal tunnel 
syndrome," but it was thereafter noted that the veteran 
failed to report for such a study that had been scheduled for 
March 1, 1999.  At the September 2000 Travel Board Hearing, 
the veteran indicated that she failed to report for the 
specialized (NCV and EMG) VA studies for which she had been 
scheduled because she never received adequate notification.  
She also stated that she was willing to report for such 
examination, if properly notified.  In view of the credible 
testimony submitted by the veteran, the Board is of the 
opinion that she should be re-scheduled for the specialized 
VA studies that were recommended in February 1999.

Also, it is noted that the RO denied the veteran's claim on 
the basis that it was not well grounded.  Recently-enacted 
legislation, however, no longer imposes upon claimants the 
burden to submit claims that are well grounded, and instead 
re-defines VA's duty to assist claimants in obtaining all the 
evidence that is necessary to substantiate their claims.  
VA's re-defined duty to assist includes assistance in 
obtaining the claimant's service and VA medical records, 
records held by any Federal department or agency, if 
adequately identified by the claimant, and any other relevant 
records identified by the claimant.  It also requires, in the 
case of claims for disability compensation, that a medical 
examination be provided, or a medical opinion be sought, when 
such an examination or opinion is necessary to make a 
decision on the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103, 5103A, and 5107; 
hereinafter referred to as "the VCAA").

Also, because of the change in the law brought about by the 
VCAA, a remand in this case is also required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  Additionally, because the RO in this particular case 
has not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In view of the above, this case is remanded to the RO for the 
following additional development:

1.  The RO should schedule the veteran 
for the recommended VA specialized 
studies of her right hand.  Once the 
reports of these studies have been 
associated with the file, the RO should 
return the file to the VA examiner who 
conducted the above mentioned February 
1999 VA medical examination, and should 
ask him to submit a legible addendum to 
his February 1999 report, containing, at 
least, the following information:

A.  A statement as to whether he 
reviewed the file.

B.  A statement clarifying the 
diagnosis that is warranted in the 
present case.

C.  His opinion as to whether it is 
at least as likely as not that the 
diagnosed disability of the right 
hand is causally related to service.

The examiner should be asked to 
thoroughly set forth the rationale for 
his opinions and conclusions in the 
requested addendum.  If he feels that he 
should re-examine the veteran in order to 
provide the above requested minimum 
information, he should state so, and the 
RO should then act accordingly, making 
sure to thereafter associate with the 
file all newly-produced evidence.

2.  After all the above development has 
been fully conducted and all the newly-
produced evidence has been associated with 
the file, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.

3.  The RO should thereafter re-
adjudicate the matter on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but she is hereby reminded that she has 
the right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




